Citation Nr: 0716704	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for skin 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right hand disability.

4.  Entitlement to service connection for left hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for right hand disability and skin disability are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied in an unappealed October 1994 rating 
decision.

2.  The evidence received since the October 1994 decision is 
cumulative or redundant of the evidence previously of record 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  A chronic disorder of the left hand was not present in 
service or manifested within one year following the veteran's 
separation from active duty, and the veteran's current left 
hand disability is not etiologically related to service.  





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  A left hand disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of a 
left hand disability during such service may not be presumed.  
38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required in response to his left 
hand claim in a letter mailed in April 2003, prior to its 
initial adjudication of the claim.  Although the originating 
agency did not specifically request the appellant to submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

In the April 2003 letter, the RO also informed the veteran of 
the evidence necessary to establish his entitlement to 
service connection for PTSD and of the type of evidence that 
is considered new and material.  This letter also informed 
the veteran of the evidence and information required from him 
and the assistance that VA would provide to obtain evidence 
on his behalf.  In the January 2007 Supplemental Statement of 
the Case the veteran was informed that his claim for service 
connection for PTSD was previously denied because of the 
absence of a verified stressor and that reopening of his 
claim was denied because of the absence of evidence verifying 
an alleged service stressor.  In the Board's opinion, the 
veteran was adequately put on notice that he should submit or 
identify evidence that tends to verify that an alleged 
service stressor occurred.  

With respect to both claims, the veteran was provided notice 
concerning the effective-date and disability elements of the 
claims in a March 2006 letter.

The record also reflects the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  In addition, he was afforded a VA 
examination of his left hand in May 2003.  Although he was 
not afforded a VA psychiatric examination in response to his 
claim to reopen, VA is not required to provide a VA 
examination in connection with a claim to reopen if new and 
material evidence has not been presented.  See 38 C.F.R. 
§ 3.159(c)(4).  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in January 2007.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).


Analysis

Service connection for PTSD was denied in an unappealed 
October 1994 rating decision because the evidence then of 
record failed to verify that any stressor supporting a 
diagnosis of PTSD had occurred.  

The subsequently received evidence includes no evidence that 
tends to show that an alleged service stressor occurred.  
Consequently, none of the evidence added to the record since 
the October 1994 decision is material.  Accordingly, 
reopening of this claim is not in order.


Service Connection for Left Hand Disability

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records are negative for evidence of a left 
hand disorder.  The report of examination for discharge in 
November 1968 shows that the veteran's upper extremities were 
found to be normal on clinical evaluation.  The post-service 
medical evidence of record shows that the veteran was treated 
for hand tremors in July 2003.  In addition, he was provided 
a VA examination in May 2003 where he complained of pain and 
swelling of the metacarpopalangeal joints of both his hands 
that lasts up to two weeks.  The veteran also stated that he 
did not experience any trauma to his left hand while serving 
on active duty.  The diagnosis was polyarticular inflammatory 
disease.  The Board notes that while the veteran stated at 
his examination that his left hand pain and swelling had been 
present for 20 years, the record contains no medical evidence 
of a left hand disability prior to 2003.  Furthermore, the 
veteran was afforded VA examinations in 1993 in connection 
with his right hand disability where he did not provide any 
history or complaints pertaining to his left hand.  
Therefore, while the medical evidence of record establishes 
that the veteran currently has a left hand disability, there 
is no post-service medical evidence of a left hand disability 
until many years after the veteran's discharge from service 
or of a nexus between the veteran's current left hand 
disability and his military service.

In essence, the evidence of a nexus between the veteran's 
current left hand disability and his military service is 
limited to the statements of the veteran and his wife.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for PTSD is denied.

Entitlement to service connection for a left hand disability 
is denied.


REMAND

With respect to the veteran's claims to reopen claims for 
service connection for skin disability and right hand 
disability, nothing in the record complies with the notice 
requirements specified in Kent.

Accordingly, accordingly, these claims are REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., 
for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Kent and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims to 
reopen based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


